DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06/13/2022 is acknowledged. 
Upon further review, it is noted that the claims to the elected invention contain claims directed to the following patentably distinct species: 
1) The embodiment shown in figure 1, wherein the forward primer is complementary to the signal probe. Claims 654-656, 671-673 and 677-679 are directed to this species. Claim 654 reads in part: “an nth forward oligonucleotide primer comprising…an additional region with complementarity to the signal oligonucleotide probe”. Claims 655, 656 and 671-673 depend directly or indirectly from claim 654. Claim 677 reads in part: “said second region of said first forward primer oligonucleotide primer is complementary to the signal oligonucleotide probe”. Claims 678 and 679 respectively recite “annealing of the second region of the first forward oligonucleotide primer to the signal oligonucleotide probe” and “annealing of the second region of the second forward oligonucleotide primer to the signal oligonucleotide probe”, which means the forward primers have complementarity to the signal probe. 
2) The embodiment shown in figure 6, wherein the forward primer contains homology to the signal probe. Claims 674-676 are directed to this species.
The species are independent or distinct because they require mutually exclusive characteristics and have different modes of action. Species 1 requires the forward primer has complementarity to the signal probe. As shown in figure 1, the signal probe hybridizes to the forward primer which has been extended along the target sequence to be detected. The reverse primer then hybridizes to the first extension product, and a polymerase extends the reverse primer along the first extension product, whereby the polymerase degrades the signal probe. Species 2 requires the forward primer has homology to the signal probe. As shown in figure 6, this requires the forward primer to also contain a region corresponding to a universal primer. The forward primer is extended along the target sequence to be detected. The reverse primer then hybridizes to the first extension product, and is extended along the first extension product to produce a second extension product which contains a binding site for both the signal probe and a universal primer. The universal primer hybridizes to the second extension product and is extended along the second extension product by a polymerase, whereby the polymerase degrades the signal probe. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 651-653, 657, and 680-682 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Because the two species contain mutually exclusive characteristics and operate by different modes of action, a search for one species would not be sufficient to determine patentability of the other species. Each species would require a separate search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Nicholas Tiee on 09/09/2022 a provisional election was made without traverse for Species 2 (the forward primer comprising homology to the signal probe).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 654-656, 671-673 and 677-679 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
Regarding the drawings, the following errors were noted in the specification:
Page 42 (paragraph 0034, penultimate line): “forward primer 103” should be “forward primer 101”.
Page 43 (paragraph 0035, line 6): “614, each complementary to universal primer 650” should be “614, each corresponding to [or homologous to] universal primer 650”. “Complementary” would not be the correct term to use in this case.
Page 43 (paragraph 0036, line 5): “the second member” should be “a second member of a plurality of target nucleic acids” for clarity (refer to paragraph 0004 for context and support).
Page 44 (paragraph 0037, line 10): “Primer 310” should be “Primer 311”.
Page 45 (paragraph 0039, line 12): “Primer 410” should be “Primer 411”.
Page 45 (paragraph 0040, lines 4-5): “FIG. 3” should be “FIG. 4”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 651-653 and 680-682 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Nucleic Acids Research 31(20):e123 (2003), IDS reference).
Zhang teaches detecting a target sequence by PCR using a pair of primers, one of which has a 5’ “template” which binds a probe labeled with a FRET donor at one end and a FRET acceptor (quencher) at the other end, wherein upon amplification, the probe is cleaved by the polymerase and produces a signal (see figure 1). While in those embodiments which Zhang refers to as “multiplex”, different probes with different FRET donors are employed for different targets, Zhang does teach a particular assay where different, though similar, targets would be detected by the same probe.
Specifically, on page 7, left column, paragraph entitled “Screening of different homologous DNA sequences”, Zhang describes three different strains of transgenic corn which all contain the CryIA(b) gene conferring insect-resistance. Zhang states that the 5’ terminal regions of the CryIA(b) genes of these corn strains have different nucleic acid sequences. Therefore, Zhang designed degenerate primers (primer set 3, Table 2) to detect these different nucleic acid sequences. Note that in Table 2, the “Sense” primer contains two positions where one of two different nucleotides occurs. Generally, when a degenerate primer is made, at a degenerate position, both nucleotides are added, such that some primer molecules incorporate one nucleotide (e.g. “A”), while other primer molecules incorporate the other nucleotide (e.g. “C”). If this were the method whereby Zhang made the primer, then there would actually be four different “Sense” primers in the population (there are four combinations of the variant nucleotides: AA, AT, CA, CT). However, even if Zhang made each primer in isolation and then combined them in a mixture, what can be known with certainty is that there were at least two primers in the “Sense” population. The same can be said for the “Antisense” primer. Thus, there was a “first forward primer”, a “second forward primer”, a “first reverse primer” and a “second reverse primer”. Note that the same 5’ template is used in all cases of the forward (“Sense”) primer. Therefore, the probe was also the same.
Zhang used these primers to detect all three of the variant CryIA(b) genes in these corn strains (id. and see Figure 5). While Zhang appears to have tested each strain individually, it is noted that claim 1 only requires the sample to comprise, or potentially comprise, at least one member of the plurality of target nucleic acids. Therefore, Zhang anticipates the claims as follows:
Claim 651:
(a) providing a sample comprising, or potentially comprising, at least one member of the plurality of target nucleic acids; 
Zhang provided samples of the three corn strains; see figure 5. See also paragraph entitled “Materials and DNA extraction” on page 2: “Three transgenic maize events, Bt11 and Event 176…and MON810…were used.”
(b) forming a mixture comprising the sample and (i) a signal oligonucleotide probe; 
Paragraph entitled “Fluorescent PCR”, page 3: “The UT-PCR contained…100 nM primers and probes…”. See also paragraph entitled “Screening of different homologous DNA sequences” on page 7: “…fluorescent signal was detected in all three transgenic maizes and no signal increase was observed in the absence of the DNA template…”. See also Table 2, “UT probe”. One of skill in the art would have understood from this that the “sample” and the signal probe were present in the reaction mixture.
(ii) a first forward oligonucleotide primer comprising: a first region complementary to a first region of a first member of the plurality of target nucleic acids; and a second region complementary or homologous to the signal oligonucleotide probe; 
See paragraph entitled “Screening of different homologous DNA sequences” on page 7: “…a pair of degenerated primers…”. See also Table 2, primer set 3, which includes a forward (sense) primer degenerate at two positions. As discussed above, this would include at least two different primers. Thus, one of these at least two forward primers corresponds to the “first forward oligonucleotide primer”. Note that the forward (sense) primer comprises a first region complementary to a first region of a first member of a plurality of target nucleic acids (upper case, non-italicized; note the “plurality of target nucleic acids” is the set of three different CryIA(b) genes from Event 176, Bt11 and MON810 as discussed above). Note that the forward (sense) primer also comprises a second region that is complementary to the UT probe (also shown in Table 2).
(iii) a first reverse oligonucleotide primer comprising a region complementary to a second region of the first member of the plurality of target nucleic acids; 
See paragraph entitled “Screening of different homologous DNA sequences” on page 7: “…a pair of degenerated primers…”. See also Table 2, primer set 3, which includes a degenerate reverse (antisense) primer. As discussed above, this would include at least two different primers. Thus, one of these at least two reverse primers corresponds to the “first reverse oligonucleotide primer”. Note that the reverse (antisense) primer comprises a region complementary to a second region of a first member of a plurality of target nucleic acids (i.e. the entire primer; note the “plurality of target nucleic acids” is the set of three different CryIA(b) genes from Event 176, Bt11 and MON810 as discussed above).
(iv) a second forward oligonucleotide primer comprising: a first region complementary to a first region of a second member of the plurality of target nucleic acids; and a second region complementary or homologous to the signal oligonucleotide probe; 
See paragraph entitled “Screening of different homologous DNA sequences” on page 7: “…a pair of degenerated primers…”. See also Table 2, primer set 3, which includes a forward (sense) primer degenerate at two positions. As discussed above, this would include at least two different primers. Thus, one of these at least two forward primers corresponds to the “second forward oligonucleotide primer”. Note that the forward (sense) primer comprises a first region complementary to a first region of a second member of a plurality of target nucleic acids (upper case, non-italicized; note the “plurality of target nucleic acids” is the set of three different CryIA(b) genes from Event 176, Bt11 and MON810 as discussed above). Note that the forward (sense) primer also comprises a second region that is complementary to the UT probe (also shown in Table 2).
and (v) a second reverse oligonucleotide primer comprising a region complementary to a second region of the second member of the plurality of target nucleic acids; 
See paragraph entitled “Screening of different homologous DNA sequences” on page 7: “…a pair of degenerated primers…”. See also Table 2, primer set 3, which includes a degenerate reverse (antisense) primer. As discussed above, this would include at least two different primers. Thus, one of these at least two reverse primers corresponds to the “second reverse oligonucleotide primer”. Note that the reverse (antisense) primer comprises a region complementary to a second region of a second member of a plurality of target nucleic acids (i.e. the entire primer; note the “plurality of target nucleic acids” is the set of three different CryIA(b) genes from Event 176, Bt11 and MON810 as discussed above).
(c) thermally cycling the mixture under conditions appropriate to amplify each member of the plurality of target nucleic acids such that the signal oligonucleotide probe is degraded and a fluorescent signal comprising a fluorescent intensity is generated if at least one member of the plurality of target nucleic acids is present in the mixture;
See figure 1 showing degradation of the signal probe and describing “generating a fluorescent signal”. See also paragraph directly under figure 1 (continuing from previous page), describing the times and temperatures of the thermal cycling.
(d) detecting the fluorescent intensity level of the signal;
See figure 5, which shows that the fluorescence intensity was measured as a function of cycle number.
and (e) correlating the presence [of the] fluorescent intensity level of the signal to the presence of at least one member of the plurality of target nucleic acids or correlating the absence of the signal with the absence of each member of the plurality of target nucleic acids
See paragraph entitled “Screening of different homologous DNA sequences” on page 7: “…fluorescent signal was detected in all three transgenic maizes and no signal increase was observed in the absence of the DNA template…”.
Regarding claim 652, see Table 2 showing the UT-probe comprised FAM (a “signal tag”). 
Regarding claim 653, see figure 1 showing degradation of the signal probe and describing “generating a fluorescent signal”.
Regarding claims 680-681, Zhang’s reaction comprised Taq polymerase (see paragraph entitled “Fluorescent PCR”, page 3). Taq polymerase has exonuclease activity, and it degrades the UT-probe (see figure 1).
Regarding claim 682; see Table 2. The UT-probe comprises TAMRA, which is a quencher (see last five lines, left column, page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 657 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Nucleic Acids Research 31(20):e123 (2003), IDS reference) in view of Polansky (US 2004/0023207).
The disclosure of Zhang has been discussed. Zhang did not disclose putting the reagents for practicing the method into a “kit”.
Polansky taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures.”
It would have been prima facie obvious prior to the effective filing date of the instant application to put the reagents for practicing Zhang’s method into a kit to obtain the benefits of kits discussed by Polansky.


Claims 674-676 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Nucleic Acids Research 31(20):e123 (2003), IDS reference) in view of Rickert (Clinical Chemistry 50(9):1680-83 (2004), IDS reference).
The teachings of Zhang have been discussed.
Regarding claim 674, the instant specification defines homologous:
"The term "homologous" or "homology", as used herein, can refer to a property of a nucleic acid or the region of a nucleic acid wherein the nucleic acid comprises nucleotides which are identical to those comprised in another nucleic acid."
Zhang does not teach this. In Zhang, the 5’ appendage of the forward primer is complementary to the probe.
Rickert teaches a similar method wherein a primer used for amplification of a target contains a target-specific 3’ end and a 5’ appendage. In Rickert, the 5’ appendage contains a middle section that is identical to the sequence of a probe, and a 5’ segment that is identical in sequence to a universal primer. See Figure 1. See also Table 1 where, e.g., the forward primer for the PIPPIN gene contains “tail-L1” at the 5’ end and a PIPPIN-specific sequence at the 3’ end. Table 1 also shows the sequence for “tail-L1” where the italicized portion is identical in sequence to the TaqMan-fam probe, and the underlined portion is identical to the L-1 primer (i.e. the “universal” primer). The principle of the assay is explained in the paragraph spanning the left and right columns of page 1681, and is indistinguishable from Applicant’s figure 6.
Like Zhang, Rickert teaches that when multiplexing two different targets, different tails and probes (labeled with different fluorophores) are used.
However, it would have been prima facie obvious prior to the effective filing date of the instant application to either (1) substitute Zhang’s primer/probe platform used in the screening assay for the variant CryIA(b) genes with Rickert’s primer/probe platform (i.e. Zhang being the primary reference), or (2) apply Rickert’s assay for screening variant CryIA(b) genes using the degenerate CryIA(b)-specific portions of Zhang’s primers as the target-specific portions of Rickert’s primer (i.e. Rickert being the primary reference), in either case resulting in the same assay where Zhang’s CryIA(b)-specific degenerate forward primer incorporate Rickert’s probe-homologous portion and universal primer-homologous portion and is used along with Zhang’s CryIA(b)-specific degenerate reverse primer and Rickert’s probe and universal primer. One of ordinary skill would have found this obvious as it merely results from the substitution of one known amplicon detection strategy with another (if Zhang is the primary reference), or the application of Rickert’s assay to Zhang’s purpose of screening variant CyrIA(b) genes.

Conclusion
Claims 654-656, 671-673 and 677-679 are withdrawn. Claims 651-653, 657, 674-676 and 680-682 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637